Citation Nr: 0326936	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-45 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years from 
November 1950 to May 1971.  He died in May 1995, and the 
appellant is his surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO decision, which denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  

In November 1998, the Board remanded the case to the RO for 
additional development.  



REMAND

The veteran died in May 1995, and his death certificate 
listed the immediate cause of death as severe anemia (of two 
weeks duration) due to or as a consequence of gastric varices 
with bleeding (of two years' duration) due to or as a 
consequence of pancreatic cancer (of two years' duration).  
An autopsy was not performed.  At the time of the veteran's 
death, service connection was not established for any 
disability.  

The veteran's service personnel records show that his 
military occupational specialty was that of an engineering 
entomology technician.  His DD Form 214 also noted that the 
related civilian occupation is that of a vermin exterminator.  

The appellant claims that the veteran was exposed to a wide 
variety of chemicals while performing his duties, which 
ultimately led to the development of cancer and his death in 
May 1995.    

As noted in the November 1998 Board Remand, the appellant's 
representative submitted a report from Nikita Tregubov, M.D., 
dated in November 1998, who stated that because "the veteran 
had gastric varices, he definitely had a liver ailment which 
caused a compression of these blood vessels and made them 
bleed."  The doctor opined that it was therefore possible 
that the veteran had a liver problem that could have been 
caused by chemicals.  The doctor noted, however, that the 
treatment records for the period prior to the veteran's death 
were not in the claims file and were necessary before a more 
definitive opinion as to the cause of death could be 
rendered.  

Subsequent to the November 1998 Board Remand, the RO sought 
and obtained the veteran's medical records, dated from 1993, 
from numerous sources identified by the appellant.  

The RO also received two medical articles concerning the 
impact of pesticides on human health.  Additionally, in 
October 2000, the RO obtained a report from a VA medical 
doctor.  

The Board notes that the RO sought to obtain the veteran's 
medical records from Christian Tuetenstrand, M.D., (also 
spelled "Tvetenstrand" in the claims file) in October 2002 
but that the request was returned two months later in need of 
an authorized signature from the appellant.  The appellant 
was informed of this in April 2003, and she re-submitted a 
signed authorization form.  However, the RO did not 
thereafter seek to obtain Dr. Tuetenstrand's records.  This 
should be accomplished.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
appellant's appeal.  The VCAA essentially enhances VA's 
obligation to notify her about her claim (i.e., what 
information or evidence is required to grant her claim) and 
to assist her to obtain evidence for her claim.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in a 
May 2003 Supplemental Statement of the Case to the appellant, 
she was not properly apprised of the redefined obligations of 
the VA as contained in the VCAA.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the appellant or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the appellant has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the appellant has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the appellant 
and obtaining any additional medical or 
other evidence as deemed appropriate, in 
regard to the duty to notify her of what 
information or evidence was needed from 
her and what VA has done and will do to 
assist her in substantiating her claim of 
service connection for the cause of the 
veteran's death.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to obtain the veteran's treatment records 
from Christian Tuetenstrand, M.D., using 
the consent form furnished by the 
appellant in April 2003.  

3.  After completion of the foregoing, 
the RO should readjudicate the 
appellant's claim of service connection 
for the cause of the veteran's death.  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


